DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. USPGPUB 2015/0112496 (hereinafter “Fisher”).

As to claim 1, Fisher teaches an electrical grid control system (paragraph 0011 “a system for use in controlling an electric network includes a plurality of slow dynamics electromechanical devices and a plurality of fast dynamics DER devices coupled to the electric network” and FIG. 2) comprising: a number of load tap changers (paragraph 0058 “a load tap changing transformer or autotransformer 406”); a number of voltage regulators (paragraph 0057 “a substation voltage regulator 404”); a number of capacitor banks (paragraph 0060 “capacitor bank 418” and element 422 of FIG. 4); a number of distributed generators (FIG. 4 elements 430, 426); and a centralized control unit (FIG. 2 and paragraph 0039 “Distribution control center substation 28 includes a management system 30”) structured to generate settings information for the load tap changers, the voltage regulators, the capacitor banks, and the distributed generators  based on forecasted data (paragraph 0037-0040 and FIG. 3-4 “Management system 30 may control distribution to electrical substations 20, to customer or energy user locations 16, and/or other suitable points within electric grid 14.  Management system 30 may be usable to detect operating conditions in the electric grid 14, alter a configuration of grid 14, and/or other operations associated with electric grid 14 and/or electric power generation system 24” and paragraph 0051-0053, ), wherein the distributed generators are structured to use the settings information and a distributed algorithm to control power provisioning from each of the distributed generators (paragraph 0037 “system 10 includes multiple distributed energy resources 26.  Distributed energy resources 26 may include a generator driven by, for example, a gas turbine engine, a hydroelectric turbine, a wind turbine, one or more solar panels, one or more batteries or banks of batteries, and/or another suitable power generation system.  Distributed energy resources 26 may belong to (e.g. be owned by or be part of) electric generating entity 12, may belong to a different electric generating entity, or may belong to a customer of the electric generating entity” and paragraph 0051, 0113), and wherein the load tap changers, the voltage regulators, and the capacitor banks are structured to adjust their settings based on the settings information and local voltage measurements (paragraph 0106 and 0043 “dynamics devices are controlled remotely from a central controller using a present state of the electric network and at least one of a voltage rise table that is adaptively updated in real-time using a command output and a power flow-based complete optimization”).  
As to claims 2 and 9, Fisher teaches wherein the centralized control unit is structured to generate the settings information at predetermined intervals (paragraph 0051 “IVVC optimization as a dynamic program that results in optimized settings of shunt capacitors or capacitor banks (CB), LTCs and the VAR control at the DER generators and inverters as shown in FIG. 3.  These settings are obtained for each hour that remains constant through the hour for slow time scale of load variations”).  
As to claims 5 and 12, Fisher teaches wherein the distributed generators are structured to continuously use the distributed algorithm to control power provisioning from each of the distributed generators (claim 1 “continuous dynamic variation of a reactive power output” and  paragraph 0010-0011)

As to claims 6 and 13, Fisher teaches wherein the load tap changers, the voltage regulators, and the capacitor banks are structured to adjust their settings to maintain output voltages within a predetermined voltage range (paragraph 0004 “Volt-VAr control is achieved by reconfiguring controllable devices such as voltage regulators and Load Tap Changers of transformers (LTC) for voltage control, and shunt reactors and shunt capacitors for VAr control”).  
(paragraph 0051 “formulate IVVC optimization as a dynamic program that results in optimized settings of shunt capacitors or capacitor banks (CB), LTCs and the VAR control at the DER generators and inverters as shown in FIG. 3”).  
As to claim 8, is related to claim 1 with similar limitations also rejected by same rational. 

As to claim 14, is related to claim 1 with similar limitations also rejected by same rational.   
As to claim 15, is related to claim 1 with similar limitations also rejected by same rational. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. USPGPUB 2015/0112496 (hereinafter “Fisher”) in view of Sun USPGPUB 2016/0028235 (hereinafter “Sun”).

As to claims 3 and 10, Fisher teaches all the limitations of the base claims as outlined above.
Fisher does not explicitly teaches wherein each distributed generator is structured to monitor its voltage and to request reactive power from neighboring distributed generators when its voltage is outside a predetermined voltage range.  
However Sun teaches wherein each distributed generator is structured to monitor its voltage and to request reactive power from neighboring distributed generators when its voltage is outside a predetermined voltage range (paragraph 0013 “DER controller adjusts the reactive powers of its DERs up to their capacities to maintain the voltages of its monitored buses within certain thresholds, and requests additional reactive power supports from the neighboring DERs through neighboring DER controllers when the DERs directly connected to the DER bus could not provide the requested reactive power”).  
Fisher and Sun are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Fisher, and incorporating monitor its voltage and to request reactive power from neighboring distributed generators when its voltage is outside a predetermined voltage range, as taught by Sun.
One of ordinary skill in the art would have been motivated to improve monitoring, effectively regulate the system voltages, those methods required a complicated communication network for real-time applications, and any fault or delay in communication at a bus or DER can affect the performance of overall voltage regulation, as suggested by Sun (paragraph 0007).



Sun further teaches wherein the distributed generators are structured to use the distributed algorithm to determine a contribution of power provisioning from each of the distributed generators and 3to control power provisioning from each of the distributed generators based on the determined contributions (paragraph 0013 “allocate the total demand more favorable to the DERs of the neighboring DER controllers that is close to the monitored buses required the reactive power” and paragraph 0058-0066).  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Feng et al. USPGPUB 2017/0133849 teaches Apparatuses, method and systems featuring model predictive voltage and VAR controls with coordination with and optional optimization of autonomous reactive power control such as autonomous distributed energy resource and/or autonomous switched capacitor banks One embodiment includes an electronic control system structured to construct a linearized model of the power distribution system (claims 1-26-9 and 13-15 see FIG. 1-2 are related descriptions).
Allen et al. USPGPUB 2014/0371929 teaches variety of systems and methods for estimating a source impedance value.  One embodiment may include an intelligent electronic device (IED) configured to interface with an electric power distribution system.  The IED may include a communications interface, a processor, and a non-transitory computer-readable storage medium.  The computer-readable storage medium may include software instructions executable on the processor that enable the IED to identify a source impedance modeling event at a node in the power distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119